          Case 1:20-cv-01003-AT-SDA Document 15 Filed 08/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    Tenasia Patricia Martin,                                                8/10/2020

                                  Plaintiff,
                                                             1:20-cv-01003 (AT) (SDA)
                      -against-
                                                             ORDER
    Commissioner of Social Security,

                                  Defendant.


STEWART D. AARON, United States Magistrate Judge:

          In accordance with the Court’s July 9, 2020 Order (ECF No. 14), the Commissioner’s

motion for judgment on the pleadings was due by August 3, 2020. 1 The Commissioner shall file

his motion no later than August 17, 2020. Plaintiff shall file her opposition no later than October

16, 2020 and the Commissioner shall file his reply, if any, no later than November 6, 2020.

SO ORDERED.

DATED:           New York, New York
                 August 10, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




1
 The Order granted the Commissioner’s Letter Motion requesting an extension of time until August 1,
2020, which was a Saturday. Thus, the motion was due the following Monday, August 3, 2020.
